DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (United States Patent Application Publication US 2019/0004566 A1), hereinafter referenced as Lee.
Regarding Claim 1, Lee discloses “An electronic apparatus comprising: a panel” (Figure 5, Item 10 ‘display panel’ (Notice that electronic apparatus of Figure 5 has a display panel 10.)), “including an operation surface on which touch operation is to be performed” (Paragraph [0121], Lines 1 – 8 (Notice that touch is sensed by a user touching .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wilk et al. (United States Patent Application Publication US 2020/0077199 A1), hereinafter referenced as Wilk.
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the fit unit includes: a fit protrusion protruded from the magnetic circuit unit or the coil unit” (Figure 5 (Notice that plate 330/magnet 320 provides a fit unit as a protrusion from the magnetic circuit 300.)), “and including a protrusion surface and an outer peripheral [ ] surface formed around the protrusion surface” (Figure 5 (Notice that plate 330/magnet320 provides a protrusion surface that is substantially parallel to the face of display panel 10 and other peripheral surface formed around the described protrusion surface that is substantially perpendicular to the face of display panel 10.)), “and a fit recess provided in such a manner as to be dented in the coil [ ] surface formed around the recess surface” (Figure 5 (Notice that voice coil 250 provide an inner peripheral surface formed around the recess surface, where the inner peripheral surface is substantially perpendicular to the face of display panel 10.)). However, Lee fails to explicitly disclose an “inclined” inner or outer peripheral surface and where the “diameter of the protrusion surface is greater than or equal to a diameter of the recess surface, and an inclination angle of the outer peripheral inclined surface and an inclination angle of the inner peripheral inclined surface are identical”.
In a similar field of endeavor, Wilk teaches a magnetic circuit and voice coil assembly where a magnetic inner pole protrusion 16a has an inclined chamfer 18a to prevent interference with a inclined fillet 13a of a connection 13 with voice coil member 14 (Figure 1, Items 16a, 18, 18a, 14, 13, 13a and Paragraph [0050]) where the chamfer is described as being ‘complementarily contoured’ and ‘contoured in correspondence with the fillet’ and the magnetic inner pole protrusion 16a has an overall outer diameter that is equal to the inner ring diameter of the fillet 13a of the recess surface (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an “inclined” inner peripheral surface because one having ordinary skill in the art would want to strengthen a connection (Wilk, Paragraph [0049], Lines 8 - 9).  Also, it would have been obvious to one having 
Regarding Claim 3, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the fit unit includes: an outer peripheral [ ] surface provided on an outer peripheral side of the magnetic circuit or the coil unit” (Figure 5 (Notice that plate 330/magnet320 provides an outer peripheral surface that is substantially parallel to the face of display panel 10 and other peripheral surface formed around the described outer peripheral surface that is substantially perpendicular to the face of display panel 10.)), “and an inner peripheral [ ] surface provided on an inner peripheral side of the coil unit or the magnetic circuit” (Figure 5 (Notice that voice coil 250 provides an inner peripheral surface, where the inner peripheral surface is substantially parallel to the face of display panel 10 and perpendicular to the face of display panel 10 at the voice coil 250 sides.)), “to be fitted to the outer peripheral surface” (Figure 5 (Notice that the inner peripheral surface of 250 is fitted to the outer peripheral surface of plate330/magnet320.)). In addition, Lee fails to explicitly disclose an outer peripheral “inclined” surface and an inner peripheral “inclined” surface. However, Wilk teaches a magnetic circuit and voice coil assembly where a magnetic inner pole protrusion 16a has an inclined chamfer 18a to prevent interference with a inclined fillet 13a of a connection 13 with voice coil member 14 (Figure 1, Items 16a, 18, 18a, 14, 13, 13a and Paragraph 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an inner peripheral “inclined” surface because one having ordinary skill in the art would want to strengthen a connection (Wilk, Paragraph [0049], Lines 8 - 9).  Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide 
an outer peripheral “inclined” surface because one having ordinary skill in the art would want to prevent interference (Wilk, Paragraph [0050], Lines 4 – 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 24, 2022